Citation Nr: 0302362	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-12 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






REMAND

The veteran served on active duty from July 1963 to July 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) from a January 1999 RO decision which denied service 
connection for PTSD.  

In September 2002, the Board remanded the claim to the RO in 
order to schedule the veteran for a requested Board 
videoconference hearing.  The RO scheduled the veteran for 
such a hearing to take place in January 2003, and the RO 
returned the file to the Board when the veteran did not 
report for the hearing.  Correspondence subsequently 
associated with the claims folder indicates that, prior to 
the scheduled hearing, the veteran asked that the hearing be 
rescheduled.  In late January 2003, the Board informed him 
that his request for a new hearing date had been granted for 
good cause shown.  Thus the case must be returned to the RO 
for this purpose.

Accordingly, the case is remanded for the following: 

The RO should again schedule the veteran 
for a Board videoconference hearing in 
connection with his appeal.  After 
appropriate action on this hearing matter 
is completed, the RO should return the 
veteran's claims folder to the Board.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




